Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 18th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection are maintained.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Regarding Claim 1, Applicant recites, inter alia, “the heater consists of a single heater”.  In regards to the term, “single” the Examiner respectfully points out that Applicant discloses the following in regards to the heater:
“In the LEC method, while the raw material melt is being maintained at a predetermined temperature with a heater surrounding the crucible…” (Instant Specification – Paragraph 0007);
“After the crucible is placed in the LEC furnace, the process proceeds to the heating step.  In this step, the inside of the furnace is pressurized with an inert gas into a predetermined pressure, and a heater in the LEC furnace is energized to increase the temperature in the furnace.” (Instant Specification – Paragraph 0031);
“By contrast, the peripheral temperature of the solid-liquid interface readily increases by the radiant heat from the heater disposed around the crucible toward the side of the crucible”, (Instant Specification – Paragraph 0033);
“In the LEC furnace including a plurality of cylindrical heaters disposed so as to surround the periphery of a crucible, the radiant heat from the heaters transfers mainly to the sidewall of the crucible.”, (Instant Specification – Paragraph 0060).
While Applicant discloses that there is a heater disclosed around the heat-resistant pot here is not one instance in the instant specification where Applicant discloses the heater consists of a single heater, which the Examiner is interpreting as precluding a plurality of heaters e.g., a single continuous heater. The Examiner also notes that Applicant clearly discloses in the instant specification that they are a plurality of heaters surrounding the heat-resistant pot (Instant Specification – Paragraph 0060).  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, Applicant recites, inter alia, “controlling the temperature in the pot by using a heater disposed around the pot and toward the side of the pot” and “the heater consists of a single heater”.  In regards to the term, “single” the Examiner respectfully points out that the Applicant discloses the following in regards to the heater:
“In the LEC method, while the raw material melt is being maintained at a predetermined temperature with a heater surrounding the crucible…” (Instant Specification – Paragraph 0007);
“After the crucible is placed in the LEC furnace, the process proceeds to the heating step.  In this step, the inside of the furnace is pressurized with an inert gas into a 
“By contrast, the peripheral temperature of the solid-liquid interface readily increases by the radiant heat from the heater disposed around the crucible toward the side of the crucible”, (Instant Specification – Paragraph 0033);
“In the LEC furnace including a plurality of cylindrical heaters disposed so as to surround the periphery of a crucible, the radiant heat from the heaters transfers mainly to the sidewall of the crucible.”, (Instant Specification – Paragraph 0060).
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  
In the instant case, Applicant claims that they are controlling the temperature of the heat-resistant pot by using a heater, wherein said heater is a single heater.  However, Applicant makes no mention of a single heater, which the Examiner is interpreting as precluding a plurality of heaters e.g., a single continuous heater. The Examiner also notes that Applicant clearly discloses in the instant specification that they are using a plurality of heaters surrounding the heat-resistant pot (Instant Specification – Paragraph 0060).  It is a conflict or inconsistency between the claimed subject matter and the specification, as Applicant explicitly claims that a single heater is controlling the temperature in the heat-resistant pot, while disclosing the specification that this is actually occurring via a plurality of cylindrical heaters.  Appropriate action is required.

Regarding Claim 5, Applicant recites inter alia, “wherein the rotation al rate of the seed crystal ranges from 5 rpm to 40 rpm”.  Claim 1 recites a rotational rate of the seed crystal, it is therefore unclear how there can be two rotational rates.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.3

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 .

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.
Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice the ingot to produce a wafer as disclosed by Chiou et al. because it is a well-known method in the art to 

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a melt and pulling up the seed crystal to grow a single crystal of an ingot from the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the pot toward the side of the pot (Figure 1, #7 - Page 2, Lines 33-39 & Page 3, Lines 1-5).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, 2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
Sakurada et al. discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  Sakurada et al. teaches a method and an apparatus for producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal (Paragraph 0001).  Sakurada et al. teaches that it is known that device properties of such an optical device and an electronic device are greatly affected by the impurity concentration, carrier concentration and the like of a substrate and in order to solve variations in device properties among optical devices and electronic devices, it is necessary, for example, to make the impurity 15 to 3 x 1019 cm-3 as disclosed by Sakurada et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantages of producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal.
In regards to the limitation that “a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Sakurada et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are 
Hirano et al. teaches that dislocation densities depends strongly on the crystal/crucible rotation rates (Figure 5 & Page 348, Column 2, Lines 26-30) such that in their experiments, the crystal rotation is important to control the solid-liquid interface, and that by decreasing the relative rotations rates, i.e., the difference between crystal rotation and crucible rotation numbers, the solid-liquid interface can be made flatter (Page 348, Column 2, Lines 26-30 & Page 349, Column 1, Lines 1-7).  Such that for optimum reduction of dislocation densities, various growth condition such as crystal/crucible rotation rates must be considered, such that wherein optimizing this growth condition, low dislocation density InP crystals can be grown by this simple and cost competitive TB-LEC method (Page 349, Column 2 – Conclusions).
Matsumoto et al. teaches that the preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a seed crystal rpm of 2-40 rpm in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity as disclosed by Matsumoto et al. this is a preferred condition for crystal growth.
In regards to the limitation that “the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26, Matsumoto et al. teaches that the general preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm while Hirano et al. discloses that “various growth conditions such as crystal/crucible rotation rates must be considered”.  One of ordinary skill in the art knows that the general preferred conditions of single crystal growth for a seed crystal and a crucible are in a range of 20-40 rpm and also know that “various growth conditions such as crystal/crucible rotation rates must be considered”.  The Examiner is asserting that one of ordinary skill preferred rotations rates of the seed crystal and pot to be within the general preferred conditions of the prior art and arrive at conditions where Rs/Rc rate of 1.10 to 1.26.
The Examiner notes that Hirano et al. was relied upon to teach a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP) while Sakurada et al. was relied upon to teach a single crystal indium phosphide wafer with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  

In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Matsumoto et al. is relied upon to teach that the preferred conditions of crystal growth for a seed crystal are 2-40 rpm (Column 7, Lines 60-65).  

	In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Sakurada et al., in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  What modified Hirano et al. does not teach is a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Kawase (US 2009/0072205 A1) in .

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.
Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice the ingot to produce a wafer as disclosed by Chiou et al. because it is a well-known method in the art to 

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a metal and pulling up the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single 2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3 or less.
Kawase discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  Kawase et al. discloses that zinc has an effect of decreasing the dislocation density of an InP substrate, and on the other hand when the concentration of zinc increases the dopant diffuses into an active layer and thus the performance of the device may be degraded, and furthermore, a high dopant concentration decreases the transmittance of light, and thus the performance of the device may be degraded, and therefore the concentration of zinc is preferably low and that it is believed that significant advantages can be achieved in characteristics of a compound semiconductor because the InP substrate obtained from an InP crystal according to the present invention has a low dislocation density 18 cm-3 as disclosed by Kawase in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantage of increased transmittance of life and increased performance of the device.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.
Hirano et al. teaches that dislocation densities depends strongly on the crystal/crucible rotation rates (Figure 5 & Page 348, Column 2, Lines 26-30) such that in their experiments, the crystal rotation is important to control the solid-liquid interface, and that by decreasing the relative rotations rates, i.e., the difference between crystal rotation and crucible rotation numbers, the solid-liquid interface can be made flatter (Page 348, Column 2, Lines 26-30 & Page 349, Column 1, Lines 1-7).  Such that for optimum 
Matsumoto et al. teaches that the preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a seed crystal rpm of 2-40 rpm in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity as disclosed by Matsumoto et al. this is a preferred condition for crystal growth.
In regards to the limitation that “the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26, Matsumoto et al. teaches that the general preferred conditions of crystal growth for a seed crystal and a crucible are set in the range of 2-40 rpm while Hirano et al. discloses that “various growth conditions such as crystal/crucible rotation rates must be considered”.  One of ordinary skill in the art knows that the general preferred conditions of single crystal growth for a seed crystal and a crucible are in a range of 20-40 rpm and also know that “various growth conditions such as crystal/crucible rotation rates must be considered”.  The Examiner is asserting that one of ordinary skill in the art would select preferred rotations rates of the seed crystal and pot to be within the general preferred conditions of the prior art and arrive at conditions where Rs/Rc rate of 1.10 to 1.26.
In regards to the limitation that, “so that the monocrystalline indium phosphide having a mean zinc concentration of 1.08 x 1018 cm -3 or less and a mean dislocation density of 1000 cm-2 or less is produced”, Hirano et al. was relied upon to teach a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP) while Kawase was relied upon to teach a single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  


In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Kawase, in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase,  in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Matsumoto et al. is relied upon to teach that the preferred conditions of crystal growth for a seed crystal are 2-40 rpm (Column 7, Lines 60-65).  

	In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase, in view of Matsumoto et al. are relied upon for the reasons given above in addressing Claim 1.  What modified Hirano et al. does not teach is a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.

In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 A1) in view of Cho (US 2006/0096526 A1).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.
Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice the ingot to produce a wafer as disclosed by Chiou et al. because it is a well-known method in the art to produce a wafer from an ingot and advantageously one of ordinary skill in the art would dice the wafers into individual chips or dies to create additional devices.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the 
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is small, the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened (Page 1, Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insure that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer 
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from 9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
Sakurada et al. discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 (Paragraph 0053-0056).  Sakurada et al. teaches a method and an apparatus for producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal (Paragraph 0001).  Sakurada et al. teaches that it is known that device properties of such an optical device and an electronic device are greatly affected by the impurity concentration, carrier concentration and the like of a substrate and in order to solve variations in device properties among optical devices and electronic devices, it is necessary, for example, to make the impurity concentration distribution in a used semiconductor crystal more uniform (Paragraph 0003).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at a single crystal indium phosphide with a mean zinc concentration of 1 x 1015 to 3 x 1019 cm-3 as disclosed by Sakurada et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantages of producing a semiconductor crystal that is excellent in uniformity of impurity concentration and the semiconductor crystal.
17 cm-3 to 2.4 x 1018 cm-3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Sakurada et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.
Cho teaches a method for producing a monocrystalline indium phosphide wafer (Paragraph 0013) wherein in order to increase the productivity of a high quality single crystal the Rs/Rc of a rotational rate of a seed crystal to the rotational rate of a pot ranges from 1.03 (when Ln[2.8]) to 1.70 (when Ln[5.5]) (Figure 6 & Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the rotational rate Rs/Rc as disclosed by Cho in Hirano et al. method for 


In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Kohiro et al., in view of Sakurada et al., in view of Cho are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Sakurada et al., in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Cho was relied upon to teach the ratio Rs/Rc as required by claim 1 (Figure 6 & paragraph 0043).


Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. .

In view of Claim 1, Hirano et al. discloses a method for producing a monocrystalline indium phosphide containing zinc as an impurity (See Abstract), the method comprising:
placing a raw material (Figure 1, InP melt) and an encapsulant (Figure 1, B2O3) in a heat-resistant pot (Figure 1, Crucible),
heating the raw material and the encapsulant to obtain a melt by melting the raw material and soften the encapsulant such that the encapsulant covers the melt from above (Figure 1, InP Melt & B2O3 – Page 348, Column 1, Lines 1-3),
a heat shielding plate to prevent heat radiation from the melt such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 1, Thermal Baffle – See Temperature range),
growing a single crystal from a seed crystal in a cylindrical shape (Figure 4) having:
a diameter of two inches or more (Page 348, Column 1, Lines 4-11),
a mean dislocation density of 1000 cm-2 or less (Figure 3b, Zn:InP),
producing a wafer from the ingot (Figure 8).
Hirano et al. does not explicitly teach that the ingot is sliced to produce a wafer.
Chiou et al. discloses that after a semiconductor ingot is formed, the elongated boy of the ingot can be sliced to provide semiconductor wafers and that techniques of slicing an ingot into a plurality of wafers are well known in the art, wherein the wafers are usually diced into individual chips or dies then package into unitary devices (Column 11, Lines 42-64).  Accordingly, it would have been obvious to slice 

Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to dipping a seed crystal into a metal and pulling up the seed crystal in a cylindrical shape (See Page 1).
Hirano et al. teaches that to reduce dislocation density, reduction of the temperature gradient is effective, and that this is achieved utilizing thermal baffles (Page 349, Column 1, Lines 32-35).  Hirano et al. discloses that the addition of a heat shield located at the top of a crucible is useful to reduce the stress level of a crystal (Page 349, Column 1, Lines 35-41).  Hirano et al. teaches that the temperature of the pot is controlled such that the temperature of the upper portion of the encapsulant is lower than the temperature of the lower portion of the encapsulant (Figure 2 – the encapsulant temperature is lowest at the top surface of the encapsulant, wherein the temperature increases to a maximum level at the bottom surface of the encapsulant at the interface of the melt).

Although Hirano et al. discloses the temperature profile of the B2O3 encapsulant in relation to the melt, Hirano et al. does not specify that the temperatures in the B2O3 encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm utilizing a single heater to control the pot.
Kohiro et al. discloses that the temperature of a B2O3 encapsulant has a gradient in the vertical direction in a range of 50 to 90 °C/cm (Page 4, Lines 23-30) utilizing a single heater disposed around the crucible toward the side of the crucible to control the pot (Figure 1, #7 & Column 3, Lines 6-11).  Kohiro et al. teaches that when growing an InP single crystal by the LEC method, if the temperature gradient is 2O3 encapsulant have a gradient in a vertical direction in range of about 50 to 90 °C/cm utilizing a single heater to control the pot as disclosed by Kohiro et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer so as to advantageously prevent the surface temperature of the liquid sealant becomes too high and the surface of the single crystal exposed on the sealant during crystal pulling is decomposed and roughened
In regards to the limitation that “the temperatures in the encapsulant have a gradient in a vertical direction in range of about 85 to 130 °C/cm”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kohiro et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

Hirano et al. does not disclose a single crystal having a mean zinc concentration from  9.22 x 1017 cm-3 to 2.4 x 1018 cm-3.
Kawase discloses single crystal indium phosphide with a mean zinc concentration of 1 x 1018 cm-3 (Paragraph 0082).  Kawase et al. discloses that zinc has an effect of decreasing the dislocation density of an InP substrate, and on the other hand when the concentration of zinc increases the dopant diffuses into an active layer and thus the performance of the device may be degraded, and furthermore, a high dopant concentration decreases the transmittance of light, and thus the performance of the device may be degraded, and therefore the concentration of zinc is preferably low and that it is believed that significant advantages can be achieved in characteristics of a compound semiconductor because the InP 18 cm-3 as disclosed by Kawase in Hirano et al. method for producing a monocrystalline indium phosphide containing zinc as an impurity for the advantage of increased transmittance of life and increased performance of the device.


Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract) and that the crystal and crucible are corotated (Page 348 – Column 1, Lines 11-14), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds to a seed crystal being pulled up while the seed crystal is rotated about its rotation axis being a vertical line passing through a seed crystal while the pot for holding has a rotation axis being a vertical straight line passing through the seed crystal in the same direction as the seed crystal for growing the single crystal (See Page 1).
Hirano et al. discloses that the seed crystal has a rotation rate of 20 rpm, and that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14), that results in a “Rs/Rc” rotational rate of 1.33. Hirano et al. does not teach specify that the rotational rates of the seed crystal and the pot are adjusted such that a “Rs/Rc” ratio of the rotational rate of the seed crystal “Rs” to the rotational rate of the pot “Rc” ranges from 1.10 to 1.26.
Cho teaches a method for producing a monocrystalline indium phosphide wafer (Paragraph 0013) wherein in order to increase the productivity of a high quality single crystal the Rs/Rc of a rotational rate of a seed crystal to the rotational rate of a pot ranges from 1.03 (when Ln[2.8]) to 1.70 (when Ln[5.5]) (Figure 6 & Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary 


In view of Claim 3, Hirano et al. as evidenced by MTI Corporation, in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 2.  Hirano et al. teaches that the rotational rate of the pot is 15 rpm (Page 348, Column 1, Lines 10-14).

In view of Claims 4-5, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al.,in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Hirano et al. teaches that the method to make the monocrystalline indium phosphide is created using a liquid encapsulated Czochralski method (See Abstract), as evidenced by MTI Corporation, the liquid encapsulated Czochralski method corresponds a seed crystal being pulled up while a pot has a rotation axis being a vertical straight line passing through the melt held by the pot, and the seed crystal is rotated about its rotation axis that is a vertical straight line passing through the melt held by the pot in the same direction as the pot for growing the single crystal (See Page 1).
Hirano et al. discloses that the pot has a rotation rate of 15 rpm (Page 348, Column 1, Lines 10-14) while Cho was relied upon to teach the ratio Rs/Rc as required by claim 1 (Figure 6 & paragraph 0043).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by .

In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Kawase, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Modified Hirano et al. does not teach that the pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. “Reduction of Dislocation Densities in InP Single Crystals by the LEC Method Using Thermal Baffles” as evidenced by MTI Corporation “LEC method (Liquid Encapsulated Czochralski)” in view of Chiou et al. (US 5,935,321) in view of Kohiro et al. (JP H 02233588 A) in view of Sakurada et al. (US 2012/0112135 A1) in view of Cho (US 2006/0096526 A1) in further view of Matsumoto et al. (US 4,645,560).  Kohiro et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 6, Hirano et al. as evidenced by MTI Corporation, in view of Chiou et al., in view of Kohiro et al., in view of Sakurada, in view of Cho are relied upon for the reasons given above in addressing Claim 1.  Modified Hirano et al. does not teach that the pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h.
Matsumoto et al. teaches that the preferred conditions of crystal growth for the pulling rate of a seed crystal ranges from 4-20 mm/h (Column 7, Lines 60-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a pulling rate of a seed crystal ranges from 4-20 mm/h as disclosed by Matsumoto et al. in modified Hirano et al. method for producing a monocrystalline indium phosphide wafer as this is a preferred condition for crystal growth. 
In regards to the limitation that, “a pulling rate of the seed crystal ranges from 5 mm/h to 15 mm/h”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Matsumoto et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.


Response to Arguments
Applicant argues that there is support for the limitation, “the heater consists of a single heater”.  The Examiner respectfully disagrees and points out to Applicant that in regards to the term, “single” the Examiner respectfully points out that Applicant discloses the following in regards to the heater:
“In the LEC method, while the raw material melt is being maintained at a predetermined temperature with a heater surrounding the crucible…” (Instant Specification – Paragraph 0007);
“After the crucible is placed in the LEC furnace, the process proceeds to the heating step.  In this step, the inside of the furnace is pressurized with an inert gas into a predetermined pressure, and a heater in the LEC furnace is energized to increase the temperature in the furnace.” (Instant Specification – Paragraph 0031);
“By contrast, the peripheral temperature of the solid-liquid interface readily increases by the radiant heat from the heater disposed around the crucible toward the side of the crucible”, (Instant Specification – Paragraph 0033);
“In the LEC furnace including a plurality of cylindrical heaters disposed so as to surround the periphery of a crucible, the radiant heat from the heaters transfers mainly to the sidewall of the crucible.”, (Instant Specification – Paragraph 0060).
While Applicant discloses that there is a heater disclosed around the heat-resistant pot here is not one instance in the instant specification where Applicant discloses the heater consists of a single heater, which the Examiner is interpreting as precluding a plurality of heaters e.g., a single continuous heater. The Examiner also notes that Applicant clearly discloses in the instant specification that they are using a plurality of heaters surrounding the heat-resistant pot (Instant Specification – Paragraph 0060).  It is the Examiner’s opinion that the patent specification does not describe the claimed invention in 

Applicant argues that Kohiro does not disclose controlling the temperature in the pot by using a heater disposed around the pot toward the side of the pot and the heater consists of a single heater because Kohiro discloses a heat retention heater used above the heat-resistant pot (See Annotated Kohiro et al. Figure 9, below).
The Examiner respectfully points out to Applicant that the additional heater disclosed by Kohiro et al. is not used to control the temperature in the pot but is used for heat retention in a position above the heat-resistant pot (See Annotated Kohiro et al. Figure 1, below & Page 3, Lines 6-7).  The Examiner also notes that the claim language does not bar the presence of additional heating elements in the method for producing a monocrystalline wafer of indium phosphide as long as they are not used to 
Annotated Kohiro et al. Figure 1

    PNG
    media_image1.png
    834
    782
    media_image1.png
    Greyscale


Applicant argues that when Zn doped InP is produced in the Hirano et al. reference it uses a single thermal baffle and thus obtained product has a mean dislocation density of 500 cm-2 and a Zn density of 4.2 x 1018cm-3.  The Examiner respectfully points out to Applicant that Hirano et al. discloses that a heat shielding plate e.g., a thermal baffle, drastically improves mean dislocation density of a 17 cm-3 to 2.4 x 1018 cm-3.   Accordingly, this argument is unpersuasive.
Annotated Hirano et al. Figure 3

    PNG
    media_image2.png
    996
    1126
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.